Citation Nr: 0033506	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran served on active duty from March 1984 to 
September 1984, from October 1985 to December 1986, and from 
December 1990 to March 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.  In that decision, the RO denied 
service connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she developed the post-traumatic 
stress disorder as a result of her experiences during service 
in the Persian Gulf.  These claimed stressful events included 
reports of Scud missile attacks three or four times a week, 
including hearing an explosion close by and seeing light 
outside her window from one of the missiles, constant threats 
of biological warfare, and that she "would have been one of 
the first to treat the casualities [sic] that were involved 
in the Scud attack of the military barracks as they came 
through our hospital or at least some of the victims." 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2000).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the September 1998 RO rating 
decision on appeal, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  The prior regulation provided 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  The prior regulation 
also provided that, if the claimed in-service stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation, such as the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation, was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board finds that all relevant evidence necessary for 
resolution of the issue has been obtained.  The veteran's 
medical treatment records have been obtained, and she has 
been afforded a VA disability examination.  The report 
reflects that the examiner reviewed the veteran's history, 
her current symptoms, and rendered the diagnoses and 
assessments necessary to resolve the issue on appeal.  The 
appellant has declined the opportunity to have a personal 
hearing.  With respect to any request for additional 
development pertaining to the veteran's claimed stressors, 
such as for the purpose of obtaining morning reports or 
additional service personnel records, the Board finds that 
such development is not necessary as this case may be 
resolved by weighing medical evidence (as will be discussed 
more fully below).  The Board does not know of any additional 
relevant evidence which is available. Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board also finds that requirements regarding 
notice which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statements of the case which were provided sent to the 
veteran by the RO.  

In reviewing the veteran's psychiatric history, the Board 
notes that most of the medical evidence which has been 
obtained reflects that the veteran does not have a diagnosis 
of post-traumatic stress disorder.  The veteran's service 
medical records do not contain any indication that she has 
post-traumatic stress disorder.  The Board further notes that 
the report of a medical history given by the veteran in March 
1991 for the purpose of her separation from service shows 
that she denied having frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  The 
report of a medical examination conducted at that time shows 
the psychiatric evaluation was normal.  Thus, the veteran's 
service medical records do not provide any support for her 
claim for post-traumatic stress disorder.  

The earliest post-service medical treatment records are from 
many years after the veteran's separation from service, do 
not contain any significant references to her period of 
service, and do not contain a diagnosis of post-traumatic 
stress disorder.  For example, a letter dated in October 1997 
from Rashmi R. Nakra, M.D., shows that the veteran was 
briefly under care during 1994 for treatment of depression 
with some paranoia.  

The report of a Social Survey conducted by VA in October 1997 
shows that the examiner noted that the veteran had service in 
the Persian Gulf, reported being exposed to missile fire, and 
believed that she suffered from post-traumatic stress 
disorder.  However, the fact that the veteran's own belief 
that she had post-traumatic stress disorder was recorded in 
the report is not sufficient to demonstrate a current 
diagnosis of a disability of PTSD.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a mental examination conducted by VA in 
December 1997 shows that the veteran reported that she served 
in the Persian Gulf, but that by the time they got there 
other units had been assigned to perform all relevant duties 
and her unit was in a holding pattern, sitting around 
waiting.  She said that once she arrived there were missile 
attacks three or four times a week.  She reported that, one 
night while she was getting dressed after an alert, she heard 
an explosion close by and saw light outside her window.  
Following examination and testing, however, the assessment 
was that the veteran met the diagnostic criteria for 
dysthymic disorder.  She also had panic attacks which 
appeared to have begun three or four years ago, diagnosed as 
panic disorder without agoraphobia.  The examiner opined that 
there did not appear to be a clear connection between this 
disorder and the Persian Gulf War.  There was no mention of, 
or diagnosis of, post-traumatic stress disorder.

The only medical evidence which arguably favors the veteran's 
claim is the report of a neurological disorders examination 
conducted by VA in November 1997 which reflects that the 
veteran reported complaints of having headaches, nausea, 
difficulty with vision, memory impairment, and confusion.  
The examiner commented that "With respect to the multiple 
symptoms . . . many, if not all, seem to be part of the 
multiple somatic symptoms associated with post traumatic 
stress disorder or depression or chronic anxiety."   The 
Board notes, however, that this report does not reflect a 
current diagnosis of post-traumatic stress disorder in 
accordance with the DSM-IV because it does not show that the 
veteran currently meets all the necessary criteria.  Instead, 
the examiner was simply expressing an opinion that the 
veteran's complaints were due to a psychiatric disorder of 
some type or another, without rendering a specific conclusion 
as to the exact diagnosis of such a psychiatric disorder.  
Additionally, the Board finds that the December 1997 VA 
mental examination to be more probative, as it provided more 
specific Axis I diagnoses, which did not include post-
traumatic stress disorder. 

After reviewing all of the pertinent evidence, the Board 
finds that the evidence which weighs against the claim is 
more persuasive than the evidence which supports the claim.  
In this regard, the Board notes that there are several 
medical records which contain diagnoses of disorders other 
than post-traumatic stress disorder, but none which contain a 
specific diagnosis of post-traumatic stress disorder.  Thus, 
the preponderance of the evidence shows that the veteran does 
not have post-traumatic stress disorder.  Accordingly, the 
Board concludes that the claimed post-traumatic stress 
disorder was not incurred in or aggravated by service.  In 
light of the conclusion that the veteran does not have post-
traumatic stress disorder, no further discussion of the 
veteran's claimed stressors is required.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

